EXHIBIT ATHEROGENICS, INC. (Debtor-in-Possession) BALANCE SHEET April 30, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 46,747,668 Prepaid expenses 160,700 Interest receivable and other current assets 13,947 Total current assets 46,922,315 Equipment and leasehold improvements, net of accumulated depreciation and amortization — Total assets $ 46,922,315 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $1,763 Accrued professional fees 278,686 Accrued and other liabilities 12,163 Total current liabilities not subject to compromise 292,612 Prepetition liabilities 306,890,836 Shareholders' deficit Common stock 219,855,598 Warrants 598,173 Accumulated deficit (480,714,904 ) Total shareholders' deficit (260,261,133 ) Total liabilities and shareholders' deficit $ 46,922,315 ATHEROGENICS, INC. (Debtor-in-Possession) STATEMENT OF OPERATIONS For the month ended April 30, 2009 (Unaudited) Revenues $— Operating expenses: Research and development 164,493 General and administrative 1,276,867 Total operating expenses 1,441,360 Operating loss (1,441,360 ) Other income, net 1,328,065 Net loss before reorganization items (113,295 ) Reorganization items, net (378,557 ) Net loss $ (491,852 ) Net loss per share – basic and diluted $(0.01 ) Weighted average shares outstanding – basic and diluted 39,518,492
